COURT OF APPEALS FOR THE
                                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                                      ORDER ON MOTION

Cause number:                       01-15-00570-CV
Style:                              Rita Lemons
                                    v. Betty J. Garmond, Mamie Bright, Justin Thomas, and Jacqueline R. Woodard
Date motion filed:                  October 5, 2016
Type of motion:                     Motion for an Extension
Party filing motion:                Appellant


Document to be filed:

Is appeal accelerated?         No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                                  Current Due date:
         Date Requested:

Ordered that motion is:

                   Granted
                     If document is to be filed, document due:
                              Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
                    Dismissed
                    Other: _____________________________________
          Appellant’s motion is dismissed as moot.




Judge's signature:       /s/ Justice Terry Jennings
                         

Panel consists of        ____________________________________________


Date: October 18, 2016